 



EXHIBIT 10.31

     
Date:
   
 
   
To:
   
 
   
From:
  John J. Millerick
 
     

NOTIFICATION OF STOCK GRANT

You are hereby notified that on ___ the Board of Directors of Analogic
Corporation voted to grant to you Amount Shares Common Stock of the Corporation
under the Key Employee Stock Bonus Plan dated October 12, 2000 (the “Plan”), as
amended.

In accordance with the terms of this Plan, you are requested to sign the
attached Non-Competition Agreement, following which stock certificates
representing the shares of this Grant will be executed in your name. These
certificates will be held in escrow by the Company until such time as
restrictions upon your disposition of these shares shall lapse. The
restrictions, as to the first 25% of these shares, shall lapse on ___. For each
of the three (3) years then following ___ the restrictions upon disposition of
25% of such shares shall lapse. At the time that the restrictions upon your
disposition of shares shall lapse, under present Internal Revenue Regulations,
certain federal and state income taxes will be due.

Attached hereto is the Plan Prospectus (with the Plan itself attached as
Exhibit A). The Plan sets forth the terms and conditions of this Grant. By
signing this document, the recipient agrees to accept the Grant of the above
mentioned shares of Analogic Common Stock in accordance with all terms and
conditions of the Plan.

 



--------------------------------------------------------------------------------



 



Page 2

Please sign each Notification of Stock Grant and the Non-Competition Agreement,
keep one copy of the signed Notification of Stock Grant for your files, and
return both a signed Notification of Stock Grant and the Non-Competition
Agreement to:

     
 
  John J. Millerick

  Chief Financial Officer and Treasurer

  Analogic Corporation

  8 Centennial Drive

  Peabody, MA 01960

                              ANALOGIC CORPORATION
 
               
Name:
          By:    

               

              John J. Millerick

              Senior Vice President and

              Chief Financial Officer

 



--------------------------------------------------------------------------------



 



NON-COMPETITION AGREEMENT

The undersigned, NAME, an employee of Analogic Corporation, a United States
corporation with its principal place of business in Peabody, MA (hereinafter
referred to as the “Company”), in consideration of the transfer of shares of the
company’s Common Stock to the undersigned under and in accordance with the
provisions of the Key Employee Stock Bonus Plan dated October 12, 2000, as
amended, and for other good and valuable consideration, the receipt whereof is
hereby acknowledged, hereby covenants and agrees with the Company that, during
the period of one (1) year commencing with the date of the cessation of his
employment by the Company, however caused, whether voluntarily or involuntarily,
the undersigned will not accept an identical or substantially similar position
to that held by him at the Company immediately prior to the cessation of his
employment with the Company with any business (including without limitation any
business conducted by a person, firm, association, or corporation) that is
directly competitive with the business of the Company or otherwise have any
material investment or interest in any such business.

If the Company shall merge or consolidate with any corporation and the Company
shall not be the surviving corporation or if the Company shall sell or exchange
substantially all of its assets, or if more than 40% of the voting securities of
the Company shall be beneficially owned (directly or indirectly) by any other
entity, the obligations of the undersigned to the Company under this instrument
shall ipso facto terminate and be of no further effect whatsoever.

Notwithstanding the provisions of the first paragraph of this Agreement, in the
event that the employment of the undersigned by the Company shall terminate
prior to retirement and such cessation of employment shall in no way be
attributable to either the resignation (or other voluntary act) of the
undersigned or the fault (or conduct) of the undersigned, the undersigned may
apply to the Stock Plan Committee (the “Committee”) appointed to administer the
aforesaid Stock Bonus Plan for a termination of the obligations of the
undersigned under this instrument, and, in such event, upon a determination by
the Committee that such cessation of employment of the undersigned was in no way
attributable to either the resignation (or other voluntary act) of the
undersigned or the fault (or conduct) of the undersigned, all of the obligations
of the undersigned of the Company under this instrument shall terminate on the
effective date of any such determination by the Committee. Any determination
made by the Committee with respect to any such application by the undersigned
shall be conclusive and binding upon both the Company and the undersigned.

The obligations of the undersigned hereunder shall expire in any event five
(5) years from the date hereof.

This instrument shall be construed in accordance with the laws of the
Commonwealth of Massachusetts and shall take effect as an instrument under seal
as of the day and year shown below.

         
DATE:
           

--------------------------------------------------------------------------------


  By:    

     

--------------------------------------------------------------------------------

 